Citation Nr: 1825398	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-40 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for a right knee disability.

2.  Whether new and material evidence has been received to reopen the Veteran's claim for a left knee disability. 

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a left leg disability. 

8.  Entitlement to service connection for a chest disability.

9.  Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from February 1984 to December 1989, December 1994 to April 1995, February 1996 to May 2000 with additional service in the Air Force Reserves, including a period of active duty from August 2007 to January 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2002 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing and a transcript is of record. 

The Board acknowledges in the Veteran's November 2014 Substantive Appeal the issue of entitlement to service connection for a left ankle disability was noted.  This issue is not properly before the Board.  The Board denied the Veteran's claim for service connection for a left ankle disability in its unappealed April 2007 decision.  On an August 2014 VA Form 21-0958 (Notice of Disagreement), the Veteran "disagreed" with the denial of service connection for a left ankle disability.  This NOD was not timely with regard to any denial of service connection for a left ankle disability.  This was an informal petition to reopen the previously denied claim for service connection for a left ankle disability.  This issue has not yet been adjudicated by the RO. 

The issues of entitlement to service connection for a left leg, left hip, chest, and sleep disability are addressed in the Remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed claims for service connection for a right knee disability and a left knee disability that were denied by the Board in an April 2007 decision.  The Veteran did not appeal this decision.

2.  The evidence of record since the April 2007 Board decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for right and left knee disabilities. 

3.  The preponderance of evidence reflects that the Veteran's right knee disability was due to his time in service.    

4.  The preponderance of evidence reflects that the Veteran's left knee disability was due to his time in service.    

5.  The preponderance of evidence reflects that the Veteran's back disability was due to his time in service.    


CONCLUSIONS OF LAW

1.  The April 2007 Board decision that denied the Veteran's claims for service connection for a right and left knee disability is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2017).

2.  The evidence received since the April 2007 Board decision denying service connection for a right and left knee disability is new and material.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The requirements to establish service connection for a right knee disability have been met.  38 U.S.C. §§ 1101, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.309 (2017).

4.  The requirements to establish service connection for a left knee disability have been met.  38 U.S.C. §§ 1101, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.309 (2017).

5.  The requirements to establish service connection for a back disability have been met.  38 U.S.C. §§ 1101, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

To reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In July 2002, the RO denied the Veteran's claims for service connection for left and right knee disabilities on the basis that there was no current disability.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In an April 2007 Board decision, the Board determined that the Veteran's right knee disability and left knee disability were not due to any incident in his military service.  The Board considered the evidence of the Veteran's in-service complaints of knee pain, but found there was no evidence of a current disability in either knee.  The Veteran did not appeal the Board's decision.  

When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2017).  

In October 2010, the Veteran filed a petition to reopen the claims.  The evidence received since the April 2007 rating decision includes the Veteran's more recent VA treatment records and private treatment documenting the Veteran's current right and left knee disabilities.  The more recent medical record show the Veteran has mild degenerative joint disease in his knees.  The Board finds that the new evidence triggers the VA's duty to assist by requiring a VA examination and medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board concludes that new and material evidence has been received to reopen the Veteran's claims for a right and left knee disabilities.  38 C.F.R. § 3.156(a).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Right and Left Knee Disabilities 

As stated above, the Board notes the Veteran complained of right and left knee issues in service.  In 1984 the Veteran's service treatment records (STRs) documented the Veteran's knee complaints and noted that he had lock knee from overuse due to exercise.  An April 1986 STR documented that the Veteran had bilateral knee pain.  A January 2008 VA record diagnosed the Veteran with bilateral mild degenerative joint disease, with his left knee worse than his right.  The Veteran's knee pain was further noted in his private medical records.

The Veteran received a VA examination in December 2011 for his right knee.  The VA examiner noted the Veteran's degenerative join disease was a chronic condition.  Furthermore, any aggravation was only temporary in relation to his service and any level of chronicity preexisted service and due to the Veteran's civilian job.  The Veteran worked as a mechanic that involved bending and squatting. 

The record also contains multiple lay statements from the Veteran.  In a November 2003 statement the Veteran stated he had continued knee pain since basic training in 1984.  In a November 2014 statement the Veteran stated his knee problems worsened in 2007, and he received incapacitation pay because he was unable to fully perform his job.  At his February 2018 Board hearing, the Veteran stated that he reinjured his knees when he was on active duty in 2007.  The Veteran stated he sought treatment in service for his chronic knee pain.

The Board considers all the evidence of record and finds service connection is warranted.  The Veteran's lay statements in combination with the medical record show the Veteran had continuity of symptomatology.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In multiple lay statements the Veteran documented his continuing knee problems since his in-service complaints in 1984.  Significantly, the Veteran's January 2008 VA treatment records showed he was diagnosed with arthritis while on active duty.  Accordingly, the Board finds the preponderance of evidence is for the Veteran's claim and service connection is warranted for the Veteran's right and left knee disabilities.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Back Disability 

The Board notes the Veteran filed a claim to reopen his back claim that was previously denied in a September 2004 rating decision.  However, the Board notes prior to that rating decision the Veteran's claim for service connection was denied in a July 2002 rating decision.  The Veteran filed a timely notice of disagreement (NOD) in October 2002, but a statement of the case (SOC) was never issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in response to the Veteran's more recent NOD filed in February 2013 which address the issue of entitlement to service connection for a low back disability on its merits.  Accordingly, the Board finds the July 2002 rating decision is not final and still on appeal.  Therefore, new and material evidence is not required to reopen the claim and the Board will adjudicate the Veteran's service connection claim. 

The Veteran's STRs document his complaints of low back pain.  In 1986 the Veteran reported low back pain and in 2008 continued to report worsening low back pain.  In November 2008 his VA records documented that he had chronic low back pain radiating into his left thigh and left hip.  In August 2009, the Veteran was diagnosed with lumbar spine osteoarthritis.

In an October 2013 lay statement, the Veteran stated he had a back sprain in service.  Likewise, in a November 2014 statement, the Veteran stated that he injured his back when moving a heavy object and continued to have back pain.  The Veteran also discussed his back pain at his February 2018 Board Hearing.  The Veteran stated he injured his back when working in a warehouse in service and he has had issues ever since.  The Veteran also noted he reinjured his back in 2007 when he hurt his knees.  

Similar to his knee complaints, the Veteran's medical record documented his continued back issues.  Significantly, the medical evidence of record shows the Veteran was diagnosed with arthritis within 1 year of his discharge from service; he was diagnosed in 2009.  See 38 C.F.R. § 3.309.  Therefore, the Board finds the preponderance of the evidence is for the Veteran's claim and service connection for the Veteran's back disability is warranted. 


ORDER

New and material evidence having been submitted, the claim for service connection for a right knee disability is reopened. 

New and material evidence having been submitted, the claim for service connection for a left knee disability is reopened.

Service connection for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a back disability is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

A VA examination is necessary when there is competent evidence of a current disability but there is insufficient medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran stated that his left thigh and left hip disability are due to his now service-connected low back disability.  Accordingly, a VA examination is necessary to determine if the Veteran's left thigh and left hip issues are secondarily service-connected to his back disability because the record as it stands is insufficient for the Board to make an informed determination.  

With regard to the claim for service connection for a chest disability, the Veteran submitted an NOD for the July 2002 denial of his claim for service connection for a chest disability in October 2002.  However, the RO did not issue a SOC in response to the Veteran's NOD.  

With regard to the claim for service connection for a sleep disorder, Veteran's claim for a sleep disability was denied by the RO in March 2012.  The Veteran filed a NOD in February 2013, but no SOC was issued with regard to this issue.  

The RO must respond to all appealed issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus the Board finds a remand is necessary for the RO to provide an SOC for the issues of entitlement to service connection for a chest disability and a sleep disorder.  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for his left thigh disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left thigh disability began during active service, or is related to an incident of service.

b. Whether it is at least as likely as not that the Veteran's left thigh disability was proximately due to the result of his service-connected back disability.

c. Whether it is at least as likely as not that the Veteran's left thigh disability was aggravated beyond its natural progression by his service-connected back disability.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.   Schedule the Veteran for an examination with an appropriate clinician for his left hip disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must opine as to the following:

a.  The examiner must provide and opinion as to whether it is at least as likely as not that the Veteran's left hip disability began during active service; is related to an incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

b.  Whether it is at least as likely as not that the Veteran's left hip disability was proximately due to the result of his service-connected back disability.

c.  Whether it is at least as likely as not that the Veteran's left hip disability was aggravated beyond its natural progression by his service-connected back disability.  

The examiner must provide all findings, along with complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  The RO should issue a Statement of the Case that addresses the issues of service connection for a chest disability and service connection for a sleep disability.

4.  Then, readjudicate the claims for service connection for left hip and thigh disabilities.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


